

Exhibit 10.1
[winsonic.jpg]
Digital Media Group, Ltd.




July 28, 2006
         


George Fraser
Chairman/CEO
FraserNet, Inc.
2940 Noble Road, Suite 1
Cleveland Heights, Ohio 44121
 
Dear Mr. Fraser:
 
This letter constitutes an agreement between Winsonic Digital Media Group, Ltd.,
(“Winsonic” or the “Company”) and FraserNet, Inc. (“FraserNet”), a
management-consulting firm, regarding consulting services to be provided by
FraserNet to Winsonic.
 
1. SCOPE OF WORK
 
FraserNet will, for a period of 1 year, on an on-going basis:
 

·  
Act as a long-term business development and financial advisor to the Company;




·  
Periodically meet with the Company's management to discuss the Company's
operating strategy, competitive position, business and financial prospects and
growth opportunities;




·  
Assist the Company in formulating strategic and financial plans designed to
create long-term shareholder value and liquefying such value when appropriate;
and




·  
Assist in the development of capitalization plans which provide the capital
resources necessary to accomplish the operating and strategic plans.

 
2. COMPENSATION
 
Equity Compensation. FraserNet will provide the above services for up to a
period of one year in exchange for 150,000 shares of the WinSonic’s common stock
to be issued immediately after the closing of this transaction.
 
Out-Of-Pocket Expenses. Winsonic will reimburse FraserNet for reasonable
out-of-pocket expenses, including travel-related expenses and other required
expenditures.


3. CONFIDENTIALITY
 
FraserNet shall treat as confidential all data, records and accounts,
information, operations, policies, procedures and all other information relating
to the business of Winsonic, which becomes known to it through its activities
hereunder (“Confidential Information”), and which is not otherwise in the public
domain or rightfully obtained from another source. FraserNet does not acquire
any rights in the Confidential Information, and agrees to take diligent measures
to prevent the disclosure of such Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
During the term and after termination of its services to Winsonic, FraserNet
shall not use or disclose any such Confidential Information, except in
accordance with the terms of this Agreement, or as required by law, regulation
or court order. All records, reports, and other documents prepared by FraserNet
shall be the property of Winsonic, and FraserNet shall deliver any such
documents immediately to Winsonic upon request.


4. INDEPENDENT CONTRACTOR


FraserNet shall be deemed to be an independent contractor and, as such, shall
not be entitled to any benefits applicable to employees of Winsonic. FraserNet
acknowledges that the services to be performed for the Company are those that it
generally performs in the independent established profession in which it is
customarily engaged.
 
FraserNet and Winsonic indicate their acceptance of this Agreement by having
their respective duly authorized representative sign in the spaces provided
below.
 
Sincerely,
 
WinSonic Digital Media Group, Ltd.
 

        By: /s/ Winston Johnson                     Date: July 28,
2006           
Winston D. Johnson
Chairman & CEO
     


 
AGREED TO:
 
FraserNet, Inc.
 
 

        By: /s/ George Fraser                         Date: July 28,
2006           
George Fraser
Chairman & CEO
     


 
 
 

--------------------------------------------------------------------------------

 
 